DETAILED ACTION
Response to Amendment
The Amendment filed on September 08, 2022 has been entered. Claims 2-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on June 15, 2022. Applicant’s arguments with respect to the 103 rejections of claims 2-21 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 2 is objected to because of the following informality: “patient, through” in line 6 should read “patient through”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Milliman et al. (US 8,328,063), hereinafter Milliman, in view of Snyder (US 2003/0187466).
Regarding claim 2, Milliman discloses a circular anvil assembly delivery/retrieval system (shown in Figures 11-13) comprising:
an anvil assembly (110 in Figures 3 and 11-13) including:
a center rod (152 in Figure 3);
an anvil head assembly (112 in Figure 3) secured to the center rod (152) (apparent from Figure 3, Col. 6 lines 62-65); and
a retrieval suture (S2 in Figures 11-15) connected to the anvil head assembly (112) (apparent from Figures 11-15, Col. 5 lines 50-55) and having a length to extend from a stomach (St in Figure 15) of a patient, through an esophagus (E in Figure 15) of the patient and exit a mouth (M in Figure 15) of the patient (clear from Figure 15, Col. 9 lines 5-28).
However, Milliman does not disclose: a spacer supported on the retrieval suture adjacent to the anvil head assembly, the spacer dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone when the spacer is clamped between the anvil head assembly and the shell assembly to prevent the retrieval suture from becoming trapped in a staple line.
Snyder teaches that it was known to provide a spacer (20 in Figure 8) supported on a suture (18 in Figure 8) (as shown in Figure 8, Paragraphs 0017 and 0018), in order to hold ends (14 and 16 in Figure 8) of the suture (18) as a matched pair and prevent tangling of the suture (18) (Paragraph 0018 lines 1-5, Paragraph 0002).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Milliman to incorporate the teachings of Snyder by providing the delivery/retrieval system (shown in Figures 11-13) of Milliman with a spacer supported on the retrieval suture (S2 of Milliman), because doing so would hold ends of the retrieval suture as a matched pair and prevent tangling of the retrieval suture.
Milliman in view of Snyder teaches that the spacer (similar to 20 of Snyder) is adjacent to the anvil head assembly (112 of Milliman) (because Snyder teaches in Figure 8 that spacer 20 surrounds the suture 18 and Milliman discloses in Col. 5 lines 50-52 that the suture S2 is attached to the anvil head assembly 112 via openings 119b, and thus if Milliman is provided with a spacer similar to 20 of Snyder, the spacer will surround the retrieval suture S2 of Milliman and be adjacent to anvil head assembly 112 of Milliman).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “the spacer dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone when the spacer is clamped between the anvil head assembly and the shell assembly to prevent the retrieval suture from becoming trapped in a staple line” which are narrative in form do not patentably distinguish the claimed spacer from a prior art spacer which has the claimed structure and is capable of performing the claimed function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the spacer (similar to 20 of Snyder) of Milliman in view of Snyder has the claimed structure and is capable of preventing the anvil head assembly (112 of Milliman) from being approximated in relation to a shell assembly (31 in Figure 1 of Milliman) of a surgical stapling device (10 in Figure 15 of Milliman) into a firing zone when the spacer is clamped between the anvil head assembly and the shell assembly to prevent the retrieval suture from becoming trapped in a staple line, the aforementioned functional limitations do not patentably distinguish the claimed spacer from the spacer of Milliman in view of Snyder.
Regarding claim 3, Milliman discloses that the center rod (152) supports a plunger (154 in Figures 3-6) having a finger (166 in Figures 3-6) (apparent from Figures 3-6, Col. 7 lines 23-27).
Regarding claim 4, Milliman discloses a rotatable cam member (126 in Figures 4 and 6) supported on the center rod (152) (apparent from Figure 6, Col. 6 line 66 – Col. 7 line 3), wherein the anvil head assembly (112) is rotatably secured to the center rod (152) (Col. 6 lines 62-65), and the plunger (154) is spring biased for movement into contact with the cam member (126) to rotate the cam member (126) and effect movement of the anvil head assembly (112) in relation to the center rod (152) from a first tilted position (shown in Figures 12-14) to an operative non-tilted position (shown in Figures 6, 7, and 18-20) (Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 5, Milliman discloses that the plunger (154) is movable distally to move the anvil head assembly (112) from the first tilted position (shown in Figures 12-14) to a second tilted position (shown in Figures 21-24) different than the first tilted position (shown in Figures 12-14) (Col. 10 lines 26-62, Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 6, Milliman discloses an adapter (62 in Figures 10-13) connecting the center rod (152) to a flexible tube (52 in Figures 9-12) (Col. 8 lines 25-34).
Regarding claim 7, Milliman in view of Snyder teaches that the spacer (similar to 20 of Snyder) includes a suture tube (similar to 20 of Snyder) defining a suture channel (similar to 19 in Figure 8 of Snyder) (apparent from Figure 8 of Snyder, Paragraph 0017 lines 12-14 of Snyder), the suture channel (similar to 19 of Snyder) receiving the retrieval suture (S2 of Milliman) (because Snyder teaches in Figure 8 and Paragraph 0017 lines 12-14 that suture channel 19 receives suture 18) and being positioned adjacent to the anvil head assembly (112 of Milliman) (because Snyder teaches in Figure 8 that suture tube 20 surrounds the suture 18 and Milliman discloses in Col. 5 lines 50-52 that the suture S2 is attached to the anvil head assembly 112 via openings 119b, and thus if Milliman is provided with a suture tube similar to 20 of Snyder, the suture channel defined by the suture tube will be positioned adjacent to anvil head assembly 112 of Milliman).
Regarding claim 8, Milliman in view of Snyder teaches that the suture tube (similar to 20 of Snyder) is dimensioned to extend from the anvil assembly (110 in Figures 3 and 11-13 of Milliman) to a patient's mouth during an anvil delivery procedure (because Snyder teaches in Paragraph 0018 and Figure 2 that suture tube extends from outside of the patient to the surgical site through an incision made in the patient by cannula 28, and teaches in Paragraph 0020 lines 1-2 that the length of the suture tube can vary to address the need of the particular application).
Regarding claim 9, Milliman discloses a pivot member (162 in Figures 4, 14, and 18-21) coupling the anvil head assembly (112) to the center rod (152) (Col. 6 lines 62-65), the cam member (126) rotatably mounted about the pivot member (162) and having a body portion (126a in Figure 8) including an outer surface (outer surface of 126a shown in Figure 8) (Col. 6 line 66 – Col. 7 line 3), wherein a distance between the outer surface (outer surface of 126a) of the body portion (126a) of the cam member (126) and the pivot member (162) increasing in a clockwise direction about the cam member (126) (Col. 7 lines 7-10).
Regarding claim 10, Milliman discloses that the anvil head assembly (112) includes a backup plate (120 in Figures 4 and 18-21) having an inner portion (120b in Figure 4), and the cam member (126) has an edge (126f in Figures 4, 6, and 8) positioned to be urged into engagement with the inner portion (120b) of the backup plate (120) (Col. 7 lines 14-31).
Regarding claim 11, Milliman discloses a flexible tube (52 in Figures 9-12) having a first end (52b in Figures 9 and 10) configured for oral insertion into a patient (Col. 8 lines 18-20, Col. 9 lines 11-15) and a second end (52a in Figures 9 and 10) (Col. 8 lines 12-18), the anvil assembly (110 in Figures 3 and 11-13) being connected to the second end (52a) of the flexible tube (52) (Col. 8 lines 13-16).
Regarding claim 12, Milliman in view of Snyder teaches all the limitations of the claim as stated above but does not expressly teach: the suture tube has an outer diameter of between 0.0625 inches and 0.50 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer diameter of the suture tube to be between 0.0625 inches and 0.50 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0007 and 0074 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Milliman discloses a first suture (S1- in Figures 11-14), wherein the anvil head assembly (112) defines first openings (119a in Figure 2) (Col. 8 lines 45-50) and the flexible tube (52) defines an opening (the opening at open end 52a shown in Figure 10) (Col. 8 lines 12-14), the first suture (S1-) extending through the first openings (119a) and into the opening (the opening at open end 52a) in the flexible tube (52) (Col. 8 lines 45-59, Col. 5 lines 44-50).
Regarding claim 14, Milliman discloses an anvil assembly delivery/retrieval system (shown in Figures 11-13) comprising:
an anvil assembly (110 in Figures 3 and 11-13) including a center rod (152 in Figure 3) and an anvil head assembly (112 in Figure 3) (Col. 5 lines 32-34, Col. 6 lines 53-55), the center rod (152) extending from one side (bottom side of 112 in Figure 3) of the anvil head assembly (112) (apparent from Figure 3); and
a retrieval suture (S2 in Figures 11-15) connected to an opposite side (top side of 112 in Figures 12-14) of the anvil head assembly (112) (apparent from Figures 11-15, Col. 5 lines 50-56), the retrieval suture (S2) having a length to extend from a stomach (St in Figure 15) of a patient through an esophagus (E in Figure 15) of the patient and exit a mouth (M in Figure 15) of the patient (clear from Figure 15, Col. 9 lines 5-28).
However, Milliman does not disclose: a spacer supported on the retrieval suture adjacent the anvil head assembly, the spacer including a suture tube that defines a suture channel, the suture tube dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone to prevent firing of the stapling device and prevent the retrieval suture from becoming trapped in a staple line, wherein the suture channel of the suture tube receives the retrieval suture and has an outer diameter of between 0.0625 inches and 0.50 inches.
Snyder teaches that it was known to provide a spacer (20 in Figure 8) supported on a suture (18 in Figure 8) (as shown in Figure 8, Paragraphs 0017 and 0018), the spacer including a suture tube (20) that defines a suture channel (19 in Figure 8) (apparent from Figure 8, Paragraphs 0017 and 0022), wherein the suture channel (19) of the suture tube (20) receives the suture (18) (apparent from Figure 8, Paragraphs 0017 and 0022), in order to hold ends (14 and 16 in Figure 8) of the suture (18) as a matched pair and prevent tangling of the suture (18) (Paragraph 0018 lines 1-5, Paragraph 0002).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Milliman to incorporate the teachings of Snyder by providing the delivery/retrieval system (shown in Figures 11-13) of Milliman with a spacer supported on the retrieval suture (S2 of Milliman), the spacer including a suture tube that defines a suture channel, wherein the suture channel of the suture tube receives the retrieval suture, because doing so would hold ends of the retrieval suture as a matched pair and prevent tangling of the retrieval suture.
Milliman in view of Snyder teaches that the spacer (similar to 20 of Snyder) is adjacent to the anvil head assembly (112 of Milliman) (because Snyder teaches in Figure 8 that spacer 20 surrounds the suture 18 and Milliman discloses in Col. 5 lines 50-52 that the suture S2 is attached to the anvil head assembly 112 via openings 119b, and thus if Milliman is provided with a spacer similar to 20 of Snyder, the spacer will surround the retrieval suture S2 of Milliman and be adjacent to anvil head assembly 112 of Milliman).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “the suture tube dimensioned to prevent the anvil head assembly from being approximated in relation to a shell assembly of a surgical stapling device into a firing zone to prevent firing of the stapling device and prevent the retrieval suture from becoming trapped in a staple line” which are narrative in form do not patentably distinguish the claimed suture tube from a prior art suture tube which has the claimed structure and is capable of performing the claimed function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the suture tube (similar to 20 of Snyder) of Milliman in view of Snyder has the claimed structure and is capable of preventing the anvil head assembly (112 of Milliman) from being approximated in relation to a shell assembly (31 in Figure 1 of Milliman) of a surgical stapling device (10 in Figure 15 of Milliman) into a firing zone to prevent firing of the stapling device and prevent the retrieval suture from becoming trapped in a staple line (when the suture tube is placed between the anvil head assembly 112 of Milliman and the shell assembly 31 of Milliman), the aforementioned functional limitations do not patentably distinguish the claimed suture tube from the suture tube of Milliman in view of Snyder.
Milliman in view of Snyder teaches all the limitations of the claim as stated above but does not expressly teach: the suture channel has an outer diameter of between 0.0625 inches and 0.50 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer diameter of the suture channel to be between 0.0625 inches and 0.50 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0007 and 0074 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 15, Milliman discloses a flexible tube (52 in Figures 9-12) having a first end (52b in Figures 9 and 10) configured for oral insertion into a patient (Col. 8 lines 18-20, Col. 9 lines 11-15) and a second end (52a in Figures 9 and 10) connected to the anvil assembly (110) (Col. 8 lines 12-16).
Regarding claim 16, Milliman discloses that the anvil head assembly (112) is movable in relation to the center rod (152) from a first tilted position (shown in Figures 12-14) to a non-tilted operative position (shown in Figures 6, 7, and 18-20) (Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 17, Milliman in view of Snyder teaches all the limitations of the claim as stated above but does not expressly teach: the suture tube has an outer diameter of 0.25 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer diameter of the suture tube to be 0.25 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0007 and 0074 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Milliman discloses a first suture (S1- in Figures 11-14), wherein the anvil head assembly (112) defines first openings (119a in Figure 2) (Col. 8 lines 45-50) and the flexible tube (52) defines an opening (the opening at open end 52a shown in Figure 10), the first suture (S1-) extending through the first openings (119a) and into the opening (the opening at open end 52a) in the flexible tube (52) (Col. 8 lines 45-59, Col. 5 lines 44-50).
Regarding claim 19, Milliman discloses that the anvil assembly (110) further comprises a rotatable cam member (126 in Figures 4 and 6) and a plunger (154 in Figures 3-6) (Col. 5 lines 32-38, Col. 6 lines 53-55), the plunger (154) being spring biased into contact with the cam member (126) and movable distally to rotate the cam member (126) to effect movement of the anvil head assembly (112) from the first tilted position (shown in Figures 12-14) to the non-tilted operative position (shown in Figures 6, 7, and 18-20) (Col. 7 lines 23-33, Col. 1 lines 46-52).
Regarding claim 20, Milliman discloses an adapter (62 in Figures 10-13) connecting the anvil assembly (110) to the second end (52a) of the flexible tube (52 in Figures 9-12) (Col. 8 lines 25-34).
Regarding claim 21, Milliman discloses that the anvil head assembly (112) includes a backup plate (120 in Figures 4 and 18-21) having an inner portion (120b in Figure 4), and the cam member (126) has an outer edge (126f in Figures 4, 6, and 8) positioned to be urged into engagement with the inner portion (120b) of the backup plate (120) (Col. 7 lines 14-31).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 2-21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Applicant respectfully submits that one having ordinary skill in the art would not look to Snyder's disclosure of organizers for arthroscopic surgery that involves the use of multiple sutures to modify the anvil delivery system of Milliman. Milliman's anvil delivery system includes a single retrieval suture that is grasped by a clinician and held in tension to assist in retrieval of an anvil assembly 110 that is delivered through the esophagus during an anastomosis procedure. Milliman is not concerned with tangling of the ends of the sutures or attaching sutures to suture anchors. The function of Milliman's retrieval suture S2 would not be lessened if the ends of suture wound about each other or became tangled. As such, there would be no need to incorporate Snyder's organizer into Milliman's anvil delivery system. As such, one having ordinary skill in the art would not be motivated to do so.
In addition, Snyder does not disclose the dimensions of the retrieval suture, or the spacer as recited in independent claim 2 and 14. In fact, Snyder does not disclose the dimensions of the organizer 20. For this reason, as well, Applicant submits that independent claims 2 and 14 are patentable over Milliman and Snyder.”,

the examiner firstly asserts that one of ordinary skill in the art would be motivated to combine Snyder with Milliman as suggested in the 103 rejections of claims 2 and 14 above because Snyder is in the same field of endeavor as the claimed invention since both Snyder and the claimed invention are concerned with surgical sutures and thus Snyder is analogous art, and because tangling is a problem faced by the retrieval suture (S2) of Milliman and providing Milliman with spacer similar to that of Snyder will mitigate/alleviate this problem. While it is true that tangling/winding of the ends of retrieval suture (S2) of Milliman with each other will not lessen the function of retrieval suture (S2) of Milliman, the retrieval suture (S2) of Milliman is still prone to tangling with protrusions and other objects inside the body of the patient and also prone to tangling with other sutures which may be present inside the body of the patient, such as suture S1 of Milliman after it has been cut as described in Col. 9 lines 22-26 of Milliman. Providing Milliman with a spacer similar to that of Snyder will protect retrieval suture (S2) of Milliman from such tangling. Furthermore, holding the ends of retrieval suture (S2) of Milliman as a matched pair using the spacer as taught by Snyder will also aid in inserting retrieval suture (S2) of Milliman into a patient’s mouth at least to some extent. Secondly, the examiner asserts that Milliman does teach that the retrieval suture (S2) of Milliman has a length to extend from a stomach (St in Figure 15) of a patient through an esophagus (E in Figure 15) of the patient and exit a mouth (M in Figure 15) of the patient, as clearly described in Col. 9 lines 5-28 of Milliman. Lastly, the examiner asserts that even though Snyder does not expressly teach that the suture channel has an outer diameter of between 0.0625 inches and 0.50 inches, it would have been obvious to one of ordinary skill in the art to modify the outer diameter of the suture channel to be between 0.0625 inches and 0.50 inches (as claimed in claim 14) in view of the legal precedence of In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731